Citation Nr: 1101223	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-31 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to increased pension benefits based on exclusion of 
unreimbursed medical expenses from countable income for the year 
2005. 

[Issues involving entitlement to service connection for temporal 
lobe syndrome, and entitlement to special monthly pension based 
on the need for regular aid and attendance or housebound status, 
are addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to April 
1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines, which denied the Veteran increased pension benefits 
due to unreimbursed medical expenses for the year 2005.  

The Veteran failed to appear for a scheduled Travel Board Hearing 
in April 2010, with good cause not shown for such failure.  
Accordingly, his request for a hearing is considered withdrawn.  
38 C.F.R. § 20.702 (d) (2010).

In reaching this conclusion, the Board takes note of the fact 
that the Veteran has made reference to numerous other matters 
which have not been developed for appellate consideration by the 
VA, including, among others, unreimbursed medical expenses for 
the years 2006-2008.  If the Veteran wishes to pursue such claims 
he should submit the required evidence to the RO for development.

As this issue involves countable income for pension purposes, 
separate decisions will be entered for the issues involving 
entitlement to service connection for temporal lobe syndrome, and 
entitlement to special monthly pension based on the need for 
regular aid and attendance or housebound status.


FINDING OF FACT

The appellant's unreimbursed medical expenses of $741.00 for the 
2005 annualization period, exceeds 5 percent of the maximum 
annual pension rate (MAPR) of $665.00 by $76.00. 



CONCLUSION OF LAW

Unreimbursed medical expenses for the calendar year 2005, exceeds 
5 percent of the maximum annual pension rate (MAPR) of $665.00 by 
$76.00.  38 U.S.C.A. §§ 1503, 1521 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The Veterans 
Claims Assistance Act of 2000 does not affect matters on appeal 
when the issue is limited to statutory interpretation. See Mason 
v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. 
Reg. 25180 (2004) (holding that VCAA notice was not required 
where evidence could not establish entitlement to the benefit 
claimed).  In addition, there is no indication that any 
additional notice or development would aid the appellant in 
substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); see Dela Cruz. Under these circumstances, there is no 
further duty to notify or assist the appellant in the development 
of his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

Unreimbursed medical expenses.

The Board notes that the Veteran has submitted a very extensive 
amount of documentation and evidence most of which is duplicative 
and unfortunately not relevant to the issue before the Board.  He 
has submitted evidence of unreimbursed medical expenses for the 
years 2005, 2006, 2007, and 2008.  However, his appeal arises 
from the June 2006 RO determination that his unreimbursed medical 
expenses for the year 2005 were less than 5 percent of his annual 
improved pension benefits.  As such, the only unreimbursed 
medical expenses issue before the Board is for the year 2005.   

Basic entitlement to improved VA pension benefits exists if, 
among other things, the veteran's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23. 
38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), 
(d)(4).  

In determining annual income, all payments of any kind or from 
any source shall be counted as income during the 12- month 
annualization period in which received unless specifically 
excluded under 38 C.F.R. § 3.272.  Recurring income, received or 
anticipated in equal amounts and at regular intervals such as 
weekly, monthly, quarterly and which will continue throughout an 
entire 12-month annualization period, will be counted as income 
during the 12-month annualization period in which it is received 
or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 12-
month annualization period following receipt of the income.  38 
C.F.R. § 3.271(a)(1),(3).  The amount of any nonrecurring 
countable income received by a beneficiary shall be added to the 
beneficiary's annual rate of income for a 12- month annualization 
period commencing on the effective date on which the nonrecurring 
income is countable. 38 C.F.R. § 3.273(c).

For the Year 2005 the Veteran's maximum annual rate of improved 
pension was 
$13,309.00.  This was determined based on the Veteran receiving 
an annual pension from a former employer of $1,668.00, and having 
a spouse.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.

Under 38 C.F.R. § 3.272, medical expenses which have been paid in 
excess of five percent of the MAPR shall be excluded from 
countable income for the purpose of determining entitlement to 
improved pension.

In June 2006 the Veteran submitted medical expense reports for 
2005 which accounted for 27,320 pesos.  At the official exchange 
rate of 55.18 pesos to the dollar, this equated to $495.00.  

By June 2006 letter from the RO, the Veteran was informed that 
based on his MAPR that only medical expenses in excess of $665.00 
could be counted as exclusions to his income.  Since his 2005 
medical expenses were less than $665.00, they could not be used 
to increase his pension amount.

In a July 2006 notice of disagreement the Veteran noted his 
unreimbursed medical expenses were 41,000 pesos ($743.00), 
including 14,000 pesos for dental, 9000 pesos for glasses, and 
18,000 pesos for therapy. 

In October 2006 he submitted a second notice of disagreement 
noting an unreimbursed medical expenditure of $43,470 pesos, or 
$788.00.  This included 13,550 pesos for dental, 9000 pesos for 
glasses, 18,000 pesos for therapy, and 2,920 pesos for vitamins.  

The October 2006 NOD includes a copy of a signed letter from the 
Veteran's dentist which details the treatment provided in 2005 as 
well as the itemized charges which total 13,350 pesos.  There are 
no receipts for the claimed 2,920 pesos for vitamins.  The 9,000 
pesos for glasses and 18,000 pesos for therapy have been 
previously accepted by the RO.  After reviewing the medical 
records submitted for 2005, the Board accepts the receipt for the 
additional 13,550 pesos for dental treatment.  The total 
unreimbursed medical expenses for 2005 are therefore 40,870 pesos 
which equates to $741.00.  

As previously noted only paid and unreimbursed medical expenses 
in excess of 5 percent of the MAPR may be excluded from countable 
income.  For 2005, the Veteran's medical expenses in excess of 
$665.00 may be excluded.  Subtracting $665.00 from the Veteran's 
total unreimbursed medical expenses of $741.00 results in $76.00 
of medical expenses that are excludable from the Veteran's 
countable income for 2005.  There are no other applicable 
exclusions from countable income for 2005.

Therefore, resolving reasonable doubt in the Veteran's favor, the 
Board grants exclusion of $76.00 of unreimbursed medical expenses 
from countable income for the year 2005.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2010).


ORDER

Exclusion of $76.00 of unreimbursed medical expenses from 
countable income for the year 2005 is granted.


____________________________________________
V. L. JORDAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


